DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 09/27/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 4, 5, and 14-20 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for responding to allegations, teachings, and matters specifically challenged in the argument.  
However, consideration of certain aspects of the arguments are responded to below:
Applicant’s first argument discusses how 
Applicant can find no teaching or suggestion by Kim or Cilek, alone or in combination, of setting an "indicated signal state of the observed signal" responsive to "a previously indicated signal state," as recited by claim 20, as proposed to be amended. The asserted "signal states" utilized by window comparator unit 12 appear to be based on whether signal 10 is higher than first reference voltage 36 or reference voltage 38, see e.g., Cilek at para. [0036}, but Applicant can find no teaching or suggestion by Cilek of setting an "indicated signal state of the observed signal" responsive to "a previously indicated signal state," as recited by claim 20, as proposed to be amended.  (Response, page 11, lines 26-31)
This is not persuasive because the below rejection of claim 20 discloses how Cilek teaches 
set the indicated signal state of the observed signal to a second signal state (falling edge [second state]) responsive to a previously indicated signal state and the observed first relationship ("an edge selection unit 14 [under control of digital control unit 24], configured to select one of the digital pulse signals 30, 32 corresponding either to the rising edge 90 or to the falling edge 92 of the signal 10 and is configured to select the other one [emphasis added] of the digital pulse signals 32, 30 corresponding either to the falling edge 92 or to the rising edge 90 of the signal 10;"  ¶ [0028];  where digital control unit 24 selects the other of rising or falling edge in response to a previous falling or rising edge) between the signal level of the observed signal ("signal 10 of a device under test [DUT];"  ¶ [0030]) and the signal level of the first reference signal (first fixed-level reference for rising edge 90 selection by Vref2 - reference voltage 38 and Vref1 - reference voltage 36 in window comparator 12), 
Applicant further argues 
Applicant can find no teaching or suggestion by Kim or Cilek, alone or in combination, of setting an " a state detection circuit to generate a signal state indication about a state of an observed signal at least partially responsive to a previous state of the observed signal," as recited by claim 4 as proposed to be amended. As noted above, Kim does not appear to teach or suggest indicating signal states, and neither Kim or Cilek appears to teach or suggest generating a signal state indication about a state of an observed signal "at least partially responsive to a previous state of the observed signal."  (Response, page 12, lines 4-10)
This is not persuasive because the below rejection of claim 4 discloses how Cilek teaches
a state detection circuit (FIG(s). 1;  digital control unit 24;  ¶ [0033]) to generate a signal state indication (digital control unit 24 "controls for example the binary search algorithm in order to fasten the compare process to find the right value;"  ¶ [0033]) about a state (where the ‘right value’ corresponds to either a rising edge [first state] or a falling edge [second state]) of an observed signal ("signal 10 of a device under test [DUT];"  ¶ [0030]) at least partially responsive to a previous state of the observed signal ("an edge selection unit 14 [under control of digital control unit 24], configured to select one of the digital pulse signals 30, 32 corresponding either to the rising edge 90 or to the falling edge 92 of the signal 10 and is configured to select the other one [emphasis added] of the digital pulse signals 32, 30 corresponding either to the falling edge 92 or to the rising edge 90 of the signal 10;"  ¶ [0028];  where digital control unit 24 selects the other of rising or falling edge in response to a previous falling or rising edge).
In the Claims
As to Claims 1 and 3:
Canceled.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 discloses, on line 22, 
             "the second signal state different than the first signal state, 
wherein the second signal state is different than the first signal state."  
 Appropriate correction or explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0017621 to Cilek et al. (Cilek).
As to Claim 4:
Celik discloses, in FIG(s). 1-3 & 9:
a sensor (200), comprising: 
a state detection circuit (FIG(s). 1;  digital control unit 24;  ¶ [0033]) to generate a signal state indication (digital control unit 24 "controls for example the binary search algorithm in order to fasten the compare process to find the right value;"  ¶ [0033]) about a state (where the ‘right value’ corresponds to either a rising edge [first state] or a falling edge [second state]) of an observed signal ("signal 10 of a device under test [DUT];"  ¶ [0030]) at least partially responsive to a previous state of the observed signal ("an edge selection unit 14 [under control of digital control unit 24], configured to select one of the digital pulse signals 30, 32 corresponding either to the rising edge 90 or to the falling edge 92 of the signal 10 and is configured to select the other one [emphasis added] of the digital pulse signals 32, 30 corresponding either to the falling edge 92 or to the rising edge 90 of the signal 10;"  ¶ [0028];  where digital control unit 24 selects the other of rising or falling edge in response to a previous falling or rising edge);
an analog signal threshold detection circuit (edge selection unit 14; and  FIG(s). 2 & 9;  window comparator 12, and resistive voltage divider 76;  ¶ [0031], ¶ [0053]) to alternately assert and de-assert a threshold detected indication ("a first selection pulse signal 41 and a second selection pulse signal 43;"  ¶ [0036]) responsive to the observed signal (signal 10) and the signal state indication ("rising and the falling edges 90, 92 of the signal 10;"  ¶ [0028];  where XOR 44 resolves rising edge [first state] or a falling edge [second state] based on first selection pulse signal 41 and a second selection pulse signal 43;  ¶ [0031], ¶ [0036] - ¶ [0037]), 
wherein the analog signal threshold detection circuit comprises: 
an analog signal threshold detector (first comparator 40, second comparator 42, XOR gate 44) to: 
assert the threshold detected indication (first selection pulse signal 41 and a second selection pulse signal 43) responsive to a first relationship (rising edge [first state]) between a fixed-level reference signal (Vref2 and Vref1) and the observed signal (V(t), signal 10;  ¶ [0039]); and 
de-assert the threshold detected indication (second selection pulse signal 43 and not first selection pulse signal 41) responsive to a second relationship (falling edge [second state]) between the fixed-level reference signal (Vref1 and Vref2) and the observed signal (V(t), signal 10;  ¶ [0039]); and 
a threshold selection logic (edge selection unit 14) to alternately select an upper or a lower threshold reference signal ("edge selection unit 14, configured to select one of the digital pulse signals 30, 32 corresponding either to the rising edge 90 or to the falling edge 92 of the signal 10;"  ¶ [0028]) for the fixed-level reference signal (the rising edge 90 selection by Vref2 - reference voltage 38 and Vref1 - reference voltage 36 in window comparator 12 and falling edge 92 selection by Vref1 - reference voltage 36 and Vref2 - reference voltage 38 in window comparator 12;  ¶ [0031]) responsive to the signal state indication ("an edge selection unit 14 [under control of digital control unit 24], configured to select one of the digital pulse signals 30, 32 corresponding either to the rising edge 90 or to the falling edge 92 of the signal 10 and is configured to select the other one [emphasis added] of the digital pulse signals 32, 30 corresponding either to the falling edge 92 or to the rising edge 90 of the signal 10;"  ¶ [0028]); and 
a measurement circuit (16-20, 24) to generate a measurement (binary value 98;  ¶ [0028]) of the observed signal (signal 10) responsive to assertions and de-assertions of the threshold detected indication (first selection pulse signal 41 and a second selection pulse signal 43;  ¶ [0039]) and the signal state indication (digital pulse signals 30, 32 corresponding either to the rising edge 90 [first state] or to the falling edge 92 [second state] of the signal 10;  ¶ [0028]). 
As to Claim 5:
Celik further discloses, in FIG(s). 1-3 & 9:
wherein the analog signal threshold detection circuit (edge selection unit 14, window comparator 12, and resistive voltage divider 76;  ¶ [0031]) comprises a signal selection circuit (XOR 44 in window comparator 12;  ¶ [0035]) to provide the fixed-level reference signal (first fixed-level reference for rising edge 90 selection by Vref2 - reference voltage 38 and Vref1 - reference voltage 36 in window comparator 12 and second fixed-level reference for falling edge 92 selection by Vref1 - reference voltage 36 and Vref2 - reference voltage 38 in window comparator 12;  ¶ [0031]) responsive to the selected upper or a lower threshold reference signal (selection by "edge selection unit 14, configured to select one of the digital pulse signals 30, 32 corresponding either to the rising edge 90 or to the falling edge 92 of the signal 10;"  ¶ [0028]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Celik.
As to Claim 14:
Celik discloses, in FIG(s). 1-3 & 9:
a method, comprising: 
selecting (by edge selection unit 14, window comparator 12, and resistive voltage divider 76;  ¶ [0031]) a first reference signal (first fixed-level reference for rising edge 90 selection by Vref2 - reference voltage 38 and Vref1 - reference voltage 36 in window comparator 12;  ¶ [0031]) responsive to an indicated signal state of an observed signal ("signal 10 of a device under test [DUT];"  ¶ [0030]) being a first signal state (digital pulse signal 30 corresponding to the rising edge 90 [first state] of the signal 10;  ¶ [0028]); 
observing a first relationship (rising edge [first state]) between a signal level of the observed signal (V(t), signal 10;  ¶ [0039]) and a signal level of the first reference signal (Vref2 and Vref1); 
setting the indicated signal state of the observed signal to a second signal state (falling edge [second state]) responsive to a previously indicated signal state and the observed first relationship ("an edge selection unit 14 [under control of digital control unit 24], configured to select one of the digital pulse signals 30, 32 corresponding either to the rising edge 90 or to the falling edge 92 of the signal 10 and is configured to select the other one [emphasis added] of the digital pulse signals 32, 30 corresponding either to the falling edge 92 or to the rising edge 90 of the signal 10;"  ¶ [0028];  where digital control unit 24 selects the other of rising or falling edge in response to a previous falling or rising edge) between the signal level of the observed signal ("signal 10 of a device under test [DUT];"  ¶ [0030]) and the signal level of the first reference signal (first fixed-level reference for rising edge 90 selection by Vref2 - reference voltage 38 and Vref1 - reference voltage 36 in window comparator 12), 
the second signal state (digital pulse signal 32 corresponding to the falling edge 92 [second state] of the signal 10;  ¶ [0028]) different than the first signal state (digital pulse signal 30 corresponding to the rising edge 90 [first state] of the signal 10;  ¶ [0028]); 
selecting (by edge selection unit 14, window comparator 12, and resistive voltage divider 76;  ¶ [0031]) a second reference signal (second fixed-level reference for falling edge 92 selection by Vref1 - reference voltage 36 and Vref2 - reference voltage 38 in window comparator 12;  ¶ [0031]) responsive to the indicated signal state of the observed signal ("signal 10 of a device under test [DUT];"  ¶ [0030]) being the second signal state (digital pulse signal 32 corresponding to the falling edge 92 [second state] of the signal 10;  ¶ [0028]); 
observing a second relationship (falling edge [second state]) between the signal level of the observed signal (V(t), signal 10;  ¶ [0039]) and a signal level of the second reference signal (Vref1 and Vref2); and . . . 
However, FIG(s).  are not used to disclose:
. . . storing a measurement of the observed signal responsive to a transition time between observing the first relationship and the second relationship. 
FIG(s). 11 discloses:
 . . . storing (system memory 228, data processing system 210;  ¶ [0063]) a measurement of the observed signal (disclosed above in FIG(s). 1-3 & 9 as binary value 98 measured by 16-20, 24;  ¶ [0028]) responsive to a transition time (disclosed above as time between rising edge digital pulse signal 30 and falling edge digital pulse signal 32) between observing the first relationship (rising edge 90) and the second relationship (falling edge 92 of the signal 10;  ¶ [0028]). 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have combined the slew rate measuring apparatus, disclosed in FIG(s). 1-3 & 9; by incorporating the data processing system, disclosed in Fig. 11; in order to provide a data processor system capable of implemented and/or performing any of the functionality set forth in  (Celik; ¶ [).
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 14 above, except for wherein the observed signal is a discrete signal.
However, Celik further discloses, in FIG(s). 1-3 & 9:
wherein the observed signal is a discrete signal (obtained quantities in the above steps of observing and measuring are derived from a sampling of a digital high speed signal 10;"  ¶ [0028]). 
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 14 above, except for providing a first and second fixed-level reference signals as the first reference signal and the second reference signal, respectively.
However, Celik further discloses, in FIG(s). 1-3 & 9:
providing a first and second fixed-level reference signals (first fixed-level reference for rising edge 90 selection by Vref2 - reference voltage 38 and Vref1 - reference voltage 36 in window comparator 12 and second fixed-level reference for falling edge 92 selection by Vref1 - reference voltage 36 and Vref2 - reference voltage 38 in window comparator 12;  ¶ [0031]) as the first reference signal and the second reference signal, respectively. 
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 14 above, except for 
further comprising: 
determining states of the observed signal responsive to previous states of the observed signal and indications of relationships between signal levels of the observed signal and signal thresholds; and 
providing a signal state indication associated with the observed signal responsive to the determined states of the observed signal. 
However, Celik further discloses, in FIG(s). 1-3 & 9:
further comprising: 
determining states of the observed signal (determined by digital control unit 24 "controls for example the binary search algorithm in order to fasten the compare process to find the right value;"  where the ‘right value’ corresponds to either a rising edge [first state] or a falling edge [second state]) responsive to previous states of the observed signal ("signal 10 of a device under test [DUT];"  ¶ [0030]) and indications of relationships (binary values 98 corresponding to rise and fall times of the rising and the falling edges 90, 92;  ¶ [0028]) between signal levels of the observed signal ("signal 10 of a device under test [DUT];"  ¶ [0030]) and signal thresholds ("an edge selection unit 14 [under control of digital control unit 24], configured to select one of the digital pulse signals 30, 32 corresponding either to the rising edge 90 or to the falling edge 92 of the signal 10 and is configured to select the other one [emphasis added] of the digital pulse signals 32, 30 corresponding either to the falling edge 92 or to the rising edge 90 of the signal 10;"  ¶ [0028];  where digital control unit 24 selects the other of rising or falling edge in response to a previous falling or rising edge); and 
providing a signal state indication associated with the observed signal responsive to the determined states of the observed signal (respective binary values 98 corresponding to either a rising edge [first state] or a falling edge [second state] derived from digital pulse signals 30, 32 corresponding to signal 10 which are averaged into a DC voltage 17 equivalent to the pulse widths 94, 96 of the respective digital pulse signal 30, 32; and the DC voltage 17 is converted into a binary value 98;  ¶ [0028]). 
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 17 above, except for further comprising detecting an initial state of the observed signal.
However, Celik further discloses, in FIG(s). 1-3 & 9:
further comprising detecting an initial state of the observed signal (edge selection unit 14; and  in FIG(s). 2 & 9;  window comparator 12, and resistive voltage divider 76;  ¶ [0031], ¶ [0053] receive "a first selection pulse signal 41 and a second selection pulse signal 43;"  ¶ [0036] which produces through XOR 44, an indication of rising edge 90 [first state] of the signal 10;"  ¶ [0028]). 
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 17 above, except for further comprising receiving values for the signal thresholds.
However, Celik further discloses, in FIG(s). 1-3 & 9:
further comprising receiving values for the signal thresholds ("first and second reference voltages 36, 38 are threshold voltages that define the range of the switching window for an output of the window comparator unit 12. The first and second reference voltages 36, 38 may be generated, e.g., by a resistive voltage divider 76;"  ¶ [0031]). 
As to Claim 20:
Celik discloses, in FIG(s). 11:
a computing system (computer system/server 212;  ¶ [0063]), comprising: 
a processor (processor 216); and 
a memory storage (system memory 228) having thereon machine-executable code (program/utility 240, having a set [at least one] of program modules 242) adapted to permanently configure logic circuitry of the processor (program modules 242 carry out the functions and/or methodologies of embodiments of the processing system 210;  ¶ [0070]) to: . . . 
. . . store (system memory 228, data processing system 210;  ¶ [0063]) a measurement of the observed signal (disclosed below in FIG(s). 1-3 & 9 as binary value 98 measured by 16-20, 24;  ¶ [0028]) responsive to a transition time (disclosed below as time between rising edge digital pulse signal 30 and falling edge digital pulse signal 32) between observing the first relationship (rising edge 90) and the second relationship (falling edge 92 of the signal 10;  ¶ [0028]). 
However, FIG(s). 11 is not used to disclose:
 . . . select a first reference signal responsive to an indicated signal state of an observed signal being a first signal state; 
observe a first relationship between a signal level of the observed signal and a signal level of the first reference signal; 
set the indicated signal state of the observed signal to a second signal state responsive to a previously indicated signal state and the observed first relationship between the signal level of the observed signal and the signal level of the first reference signal, 
the second signal state different than the first signal state, 
wherein the second signal state is different than the first signal state; 
select a second reference signal responsive to the signal state of the observed signal being the second signal state; 
observe a second relationship between 
the signal level of the observed signal and a signal level of the second reference signal; and . . . 
FIG(s). 1-3 & 9 disclose:
 . . . select (by edge selection unit 14, window comparator 12, and resistive voltage divider 76;  ¶ [0031]) a first reference signal (first fixed-level reference for rising edge 90 selection by Vref2 - reference voltage 38 and Vref1 - reference voltage 36 in window comparator 12;  ¶ [0031]) responsive to an indicated signal state of an observed signal ("signal 10 of a device under test [DUT];"  ¶ [0030]) being a first signal state (digital pulse signal 30 corresponding to the rising edge 90 [first state] of the signal 10;  ¶ [0028]); 
observe a first relationship (rising edge [first state]) between a signal level of the observed signal (V(t), signal 10;  ¶ [0039]) and a signal level of the first reference signal (Vref2 and Vref1); 
set the indicated signal state of the observed signal to a second signal state (falling edge [second state]) responsive to a previously indicated signal state and the observed first relationship ("an edge selection unit 14 [under control of digital control unit 24], configured to select one of the digital pulse signals 30, 32 corresponding either to the rising edge 90 or to the falling edge 92 of the signal 10 and is configured to select the other one [emphasis added] of the digital pulse signals 32, 30 corresponding either to the falling edge 92 or to the rising edge 90 of the signal 10;"  ¶ [0028];  where digital control unit 24 selects the other of rising or falling edge in response to a previous falling or rising edge) between the signal level of the observed signal ("signal 10 of a device under test [DUT];"  ¶ [0030]) and the signal level of the first reference signal (first fixed-level reference for rising edge 90 selection by Vref2 - reference voltage 38 and Vref1 - reference voltage 36 in window comparator 12), 
the second signal state (digital pulse signal 32 corresponding to the falling edge 92 [second state] of the signal 10;  ¶ [0028]) different than the first signal state (digital pulse signal 30 corresponding to the rising edge 90 [first state] of the signal 10;  ¶ [0028]), 
wherein the second signal state (digital pulse signal 32 corresponding to the falling edge 92 [second state] of the signal 10;  ¶ [0028]) is different than the first signal state (digital pulse signal 30 corresponding to the rising edge 90 [first state] of the signal 10;  ¶ [0028]); 
select (by edge selection unit 14, window comparator 12, and resistive voltage divider 76;  ¶ [0031]) a second reference signal (second fixed-level reference for falling edge 92 selection by Vref1 - reference voltage 36 and Vref2 - reference voltage 38 in window comparator 12;  ¶ [0031]) responsive to the signal state of the observed signal ("signal 10 of a device under test [DUT];"  ¶ [0030]) being the second signal state (digital pulse signal 32 corresponding to the falling edge 92 [second state] of the signal 10;  ¶ [0028]); 
observe a second relationship (falling edge [second state]) between 
the signal level of the observed signal (V(t), signal 10;  ¶ [0039]) and a signal level of the second reference signal (Vref1 and Vref2); and . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have combined  the data processing system, disclosed in Fig. 11; by incorporating  the slew rate measuring apparatus, disclosed in FIG(s). 1-3 & 9;  in order to provide a system and method for measuring a slew rate of a digital high speed repeating signal on-chip including transforming the rising and the falling edges of the signal into a digital pulse signal where a pulse width of the digital pulse signal corresponds to the slew rate of the rising and the falling edges, selecting one of the digital pulse signals corresponding either to the rising edge or to the falling edge of the signal, selecting the other one of the pulse signals corresponding either to the falling edge or to the rising edge of the signal, converting the selected digital pulse signals into an average DC voltage equivalent to the pulse width of the respective digital pulse signal, converting each DC voltage into a binary value (Celik; 0004).
Allowable Subject Matter
Claims 2 and 6-13 are allowed.
As to Claim 6:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A sensor, comprising:
 . . . a start/stop logic to alternately generate a start signal or a stop signal responsive to the threshold detected indication and the signal state indication; and 
a counter to increment a count during a time defined between a generated start signal and a generated stop signal. 
Claims 2 and 7-13 are also allowable by their dependence from claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        

/DIANA J. CHENG/Primary Examiner, Art Unit 2849